Exhibit 10.1

 

AMENDMENT TO

LEASE AGREEMENT

 

by and between

 

605 EAST FAIRCHILD ASSOCIATES, L.P.,

a California limited partnership

(“Landlord”)

and

CALIPER LIFE SCIENCES, INC.,

 a Delaware corporation

(“Tenant”)

 

--------------------------------------------------------------------------------


 

AMENDMENT TO LEASE AGREEMENT

 

This Amendment to Lease Agreement (this “Amendment”) is entered into as of
March 18, 2008, by and between  605 EAST FAIRCHILD ASSOCIATES, L.P., a
California limited partnership (herein called “Landlord”), and CALIPER LIFE
SCIENCES, INC., formerly known as Caliper Technologies Corp. (herein called
“Tenant”).

 

RECITALS

 

A.                                   Landlord and Tenant entered into that
certain Lease Agreement dated as of October 15, 1998 (the “Lease”), pursuant to
which Landlord leased to Tenant, and Tenant hired from Landlord, one entire
building (the “Building”) on certain real property located in Mountain View,
California, as more particularly described in the Lease (the “Premises”), on the
terms and conditions contained therein.

 

B.                                     Tenant and Landlord now desire to amend
the Lease to, among other things, extend the term of the Lease, all in
accordance with this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged by the parties, Tenant and Landlord hereby agree as follows:

 


1.                                       CERTAIN DEFINED TERMS.


 


1.1                                 ALL CAPITALIZED TERMS USED IN THIS AMENDMENT
AND NOT DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE LEASE.


 


2.                                       LEASE AMENDMENTS.


 


2.1                               BASIC LEASE INFORMATION. THE “BASIC LEASE
INFORMATION” FROM THE LEASE IS AMENDED AS FOLLOWS:


 


(A)                                  “LEASE TERM”:  THE INITIAL TERM OF THE
LEASE IS BEING EXTENDED FOR A PERIOD OF FIVE (5) YEARS. ACCORDINGLY, THE
EXISTING PROVISION DEFINING THE “LEASE TERM” IS AMENDED TO READ, IN ITS
ENTIRETY, AS FOLLOWS:


 

Lease Term:                             The initial term of this Lease shall
commence on the Occupancy Date and shall expire on November 30, 2013, with the
right to extend for one (1) additional five (5) year term in accordance with
Paragraph 43 [Option to Renew].

 

--------------------------------------------------------------------------------


 


(B)                                 “EXPIRATION DATE”:  THE EXISTING PROVISION
DEFINING THE “EXPIRATION DATE” IS AMENDED TO READ, IN ITS ENTIRETY, AS FOLLOWS:


 

Expiration Date:  November 30, 2013

 


(C)                                  “MONTHLY BASE RENT” AND “BASE RENT
ADJUSTMENT”:  THE MONTHLY BASE RENT UNDER THE LEASE WILL BE ADJUSTED BEGINNING
DECEMBER 1, 2008. ACCORDINGLY, THE EXISTING PROVISIONS DEFINING “MONTHLY BASE
RENT” AND “BASE RENT ADJUSTMENT” ARE DELETED IN THEIR ENTIRETY AND REPLACED WITH
THE FOLLOWING:


 

Monthly Base Rent:                                   The Monthly Base Rent
during the initial Term (as extended by this Lease Amendment) shall be as
follows:

 

Year

 

Monthly Base
Rent

 

12/1/1998 to 11/30/1999

 

$

125,398.35

 

12/1/1999 to 11/30/2000

 

$

129,160.30

 

12/1/2000 to 11/30/2001

 

$

133,035.11

 

12/1/2001 to 11/30/2002

 

$

137,026.16

 

12/1/2002 to 11/30/2003

 

$

141,136.94

 

12/1/2003 to 11/30/2004

 

$

145,371.05

 

12/1/2004 to 11/30/2005

 

$

149,732.18

 

12/1/2005 to 11/30/2006

 

$

154,224.15

 

12/1/2006 to 11/30/2007

 

$

158,850.87

 

12/1/2007 to 11/30/2008

 

$

163,616.40

 

12/1/2008 to 11/30/2009

 

$

141,406.65

 

12/1/2009 to 11/30/2010

 

$

145,648.85

 

12/1/2010 to 11/30/2011

 

$

150,018.32

 

12/1/2011 to 11/30/2012

 

$

154,518.86

 

12/1/2012 to 11/30/2013

 

$

159,154.43

 

 

On each anniversary of the commencement of the Extension Term (if any), the
Monthly Base Rent shall increase by three (percent (3%) of the Monthly Base Rent
applicable to the month immediately prior to the applicable anniversary.

 


2.2                                 TERM.


 


(A)                                  PARAGRAPH 3(A) OF THE LEASE IS AMENDED TO
READ, IN ITS ENTIRETY, AS FOLLOWS:


 

(a)                                  The term of this Lease (the “Term”) shall
be for a period of time specified in the Basic Lease Information (unless sooner
terminated pursuant to Paragraphs 11(c), 20, 21(b),

 

--------------------------------------------------------------------------------


 

22, or 23), provided that Tenant shall have an option to extend the Term in
accordance with the terms and conditions of Paragraph 43 [Option to Renew].
Tenant shall accept the Premises in an “as-is” condition. The “Occupancy Date”
and the “Rent Commencement Date” are December 1, 1998, and the “Expiration Date”
is November 30, 2013, subject to extension pursuant to Paragraph 43.

 


(B)                                 PARAGRAPH 3(D) OF THE LEASE IS DELETED IN
ITS ENTIRETY.


 


2.3                                 ADDITIONAL ALTERATIONS. PARAGRAPH 8 OF THE
LEASE IS AMENDED AS FOLLOWS:


 


(A)                                  THE FOLLOWING SHALL BE ADDED AT THE END OF
PARAGRAPH 8(B):


 

Landlord may condition its consent to any proposed Alterations on a requirement
that funds in an amount reasonably determined by Landlord’s designated
contractor to be sufficient to cause the removal of such Alterations and
restoration of the Premises to the condition required by Paragraph 8(e) below
upon the expiration or termination of this Lease be provided by Tenant to
Landlord upon Landlord’s approval of such Alterations, to be held as additional
security for Tenant’s obligations under Paragraph 8(e).

 


(B)                                 PARAGRAPH 8(C) SHALL BE AMENDED BY DELETING
THE EXISTING CLAUSE (Y) IN SUCH PARAGRAPH AND REPLACING IT WITH THE FOLLOWING:


 

(y) unless the proposed Alteration consists solely of carpeting, painting and
similar cosmetic items, the cost of each such Alteration (or group of
Alterations, if occurring substantially at the same time and as part of a single
project) does not exceed Five Thousand Dollars ($5,000), and the cost of all
such Alterations in any twelve (12) month period during the Term in the
aggregate does not exceed Ten Thousand Dollars ($10,000). . .

 


(C)                                  PARAGRAPH 8(E) SHALL BE AMENDED BY DELETING
THE FIRST SENTENCE OF SUCH PARAGRAPH AND REPLACING IT WITH THE FOLLOWING:


 

Tenant acknowledges that Landlord intends that the Building be configured for a
single tenant upon the expiration or termination of this Lease. Accordingly,
upon the expiration or sooner termination of the Term, Tenant shall upon demand
by Landlord, at Landlord’s election and at Tenant’s sole cost and expense,
forthwith and with all due diligence remove any Alterations made by or for the
account of Tenant that are inconsistent with the base building configuration
depicted on Exhibit A attached to this Amendment and designated by Landlord to
be removed and restore the Premises as required by Paragraph 26(b) [Delivery and
Restoration of the Premises].

 

--------------------------------------------------------------------------------


 


2.4                                 ASSIGNMENT AND SUBLETTING; BONUS RENT.
PARAGRAPH 11(E) OF THE LEASE IS AMENDED BY DELETING THE SECOND SENTENCE OF SUCH
PARAGRAPH AND REPLACING IT WITH THE FOLLOWING:


 

However, fifty percent (50%) of any rent or other consideration realized by
Tenant under any such Assignment or Sublease in excess of the Base Rent and
Additional Charges payable hereunder (or the amount thereof proportionate to the
portion of the Premises subject to such Sublease or Assignment) shall be paid to
Landlord, after deducting therefrom (i) the fully amortized value assuming an 8%
interest rate of Alterations installed by Tenant and associated costs required
by Landlord to remove the alterations accordingly to the last sentence of
Paragraph 8(b) [Landlord’s Consent to Tenant’s Alterations] which are located on
the portion of the Premises subject to such Sublease or Assignment as of the
effective date of such Assignment or Sublease which are attributable to and
allocated in equal installments over the term of the Sublease or Assignment;
(ii) any customary brokers’ commissions and legal fees that Tenant has incurred
in connection with such Assignment or Sublease fully amortized using an 8%
interest rate over the term of the Sublease or Assignment; (iii) costs
reasonably incurred by Tenant for demising walls and/or other improvements or
alterations necessary to cause the Premises to be suitable for multiple tenants
to obtain the Sublease and/or Assignment, which costs shall be amortized using
an 8% interest rate over the term of the applicable Sublease or Assignment; and
(iv) any free rent provided by Tenant to its subtenant or assignee to obtain the
Sublease and/or Assignment, which shall be amortized on a straight line basis
(without interest) over the term of the applicable Sublease or Assignment.

 


2.5                                 SIGNAGE. PARAGRAPH 42 OF THE LEASE IS
AMENDED BY ADDING THE FOLLOWING AT THE END OF THE FIRST SENTENCE IN SUCH
PARAGRAPH:


 

, one of which locations may be for the use of a subtenant. In addition, Tenant
may request additional signage which shall be subject to the prior approval of
Landlord, which shall not be unreasonably withheld, and compliance with all
applicable governmental requirements including, without limitation, local
planning, building and zoning ordinances.

 


2.6                                 OPTION TO RENEW. PARAGRAPH 43 OF THE LEASE
IS AMENDED BY REPLACING THE PHRASE “EIGHTEEN (18) MONTHS” WITH THE PHRASE
“TWELVE (12) MONTHS.”


 


2.7                                 REQUIRED CONDITION OF PREMISES UPON
SURRENDER. EXHIBIT “E”  TO THE LEASE IS DELETED IN ITS ENTIRETY AND REPLACED
WITH THE EXHIBIT “E” ATTACHED TO THIS AMENDMENT.

 

--------------------------------------------------------------------------------


 


3.                                       BROKERS AND COMMISSIONS. EACH PARTY
REPRESENTS THAT IT HAS NOT HAD DEALINGS WITH ANY REAL ESTATE BROKER, FINDER OR
OTHER PERSON WITH RESPECT TO THIS AMENDMENT IN ANY MANNER (INCLUDING, WITHOUT
LIMITATION, THE BROKERS LISTED IN THE BASIC LEASE INFORMATION OF THE LEASE),
EXCEPT FOR CORNISH & CAREY COMMERCIAL AND LINCOLN PROPERTY COMPANY BOTH
REPRESENTING TENANT, WHO SHALL BE PAID BY LANDLORD IN THE AMOUNT OF THREE
HUNDRED SIXTY THOUSAND THREE HUNDRED FIFTY-EIGHT AND 61/100 DOLLARS
($360,358.61) UPON SATISFACTION OF ALL OF THE FOLLOWING CONDITIONS:  (A) FULL
EXECUTION OF THIS AMENDMENT BY LANDLORD AND TENANT; (B) PAYMENT BY TENANT OF ALL
RENT DUE FOR THE MONTH OF DECEMBER 2008 AND ALL PRIOR MONTHS, AND  (C) NO
UNCURED DEFAULT BY TENANT, AND NO EVENT THAT WITH THE PASSAGE OF TIME OR GIVING
OF NOTICE OR BOTH COULD RESULT IN A DEFAULT, HAVING OCCURRED AND BE CONTINUING
AS OF DECEMBER 1, 2008. EACH PARTY SHALL HOLD HARMLESS THE OTHER PARTY FROM ALL
DAMAGES RESULTING FROM ANY CLAIMS THAT MAY BE ASSERTED AGAINST THE OTHER PARTY
BY ANY BROKER, FINDER OR OTHER PERSON WITH WHOM THE OTHER PARTY HAS OR
PURPORTEDLY HAS DEALT.


 


4.                                       COUNTERPARTS. THIS AMENDMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. FACSIMILE OR
ELECTRONICALLY SCANNED AND TRANSMITTED COPIES OF ORIGINAL SIGNATURES SHALL BE
DEEMED ORIGINALS.


 


5.                                       NO OTHER AMENDMENTS. EXCEPT AS AMENDED
BY THIS AMENDMENT, THE TERMS OF THE LEASE, INCLUDING ALL EXHIBITS AND SCHEDULES
ATTACHED THERETO, SHALL REMAIN UNMODIFIED AND IN FULL FORCE AND EFFECT.

 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AMENDMENT AS OF THE DATE
FIRST WRITTEN ABOVE.

 

 

 

LANDLORD:

 

 

 

605 EAST FAIRCHILD ASSOCIATES, L.P.,

 

a California limited partnership

 

 

 

By:

M-D Ventures, Inc.

 

 

a California corporation

 

Its:

General Partner

 

 

 

 

 

By:

 

 

 

 

  John Mozart

 

 

 

  President

 

 

 

 

TENANT:

 

 

 

 

CALIPER LIFE SCIENCES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

  Bruce Bal, Sr. Vice President - Operations

 

--------------------------------------------------------------------------------


 

Exhibit “A” to Lease Amendment

 

See attached.

 

[Attach base building diagram from LOI]

 

--------------------------------------------------------------------------------


 

Exhibit “E” to Lease

 

REQUIRED CONDITION OF PREMISES UPON SURRENDER

 

Upon termination of the Lease, the Premises shall be returned to Landlord with
all Building Systems and elevator, fire and gas systems in good working order
and maintained with any necessary repairs completed in the reasonable opinion of
Landlord’s subcontractor, and all operating manuals and maintenance records with
respect to such systems shall be delivered to Landlord. All space in the
Premises shall be “broom clean” and well-maintained with walls  touched up
sufficient so they are scuff free and in neat and clean condition, and carpet
shampooed and presentable for re-leasing, with any damaged carpet replaced or
repaired. All window coverings shall be cleaned and any damaged coverings
repaired or replaced. Any damaged ceiling tiles shall be replaced and all light
fixtures shall be fully operational and clean. All doors shall be presentable
and damaged doors repaired or replaced. Bathrooms shall be freshly mopped and
all tile surfaces cleaned. Any damaged bathroom partitions or fixtures shall be
repaired or replaced. The exterior and interior of all windows shall be washed
and all interior partition glass shall be cleaned. If Tenant is obligated to
remove or restore any Alterations upon termination or expiration of the Lease
pursuant to Paragraph 8 of the Lease, the affected area will be returned to
Landlord in the form consistent with Exhibit “A” attached to this Amendment and
otherwise in the condition described in this Exhibit “E” above.

 

--------------------------------------------------------------------------------